It is ordered and adjudged by this court that the order of the said Public Utilities Commission of Ohio granting the operation of a bus from 93rd street in Cleveland to the public square in said city be, and *Page 211 
the same is hereby reversed, for the reason that said order authorizes the operation of a bus line wholly within the limits of the city of Cleveland, which operation, wholly within the city, was not involved in a previous order issued in favor of the applicants, nor contemplated thereby, and the consent of the city of Cleveland not having been obtained.
Order reversed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN and STEPHENSON, JJ., concur.
KINKADE, J., not participating.